     Case 2:18-cv-00091-MHT-SMD Document 80 Filed 07/01/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

DARCY CORBITT, et al.,                )
                                      )
      Plaintiffs,                     )
                                      )
v.                                    )        CASE NO. 2:18-cv-91-MHT-SMD
                                      )
HAL TAYLOR, et al.,                   )
                                      )
      Defendants.                     )



                    NOTICE OF SUPPLEMENTAL AUTHORITY

      Plaintiffs respectfully provide the Court with notice of supplemental

authority, Bostock v. Clayton County, ___ S. Ct. _____, No. 17-1618, 2020 WL

3146686 (U.S. June 15, 2020), which was decided after dispositive motions in the

above-captioned case were fully briefed.

      In their summary judgment briefing, Plaintiffs cited the Sixth Circuit

decision, Equal Employment Opportunity Comm'n v. R.G. &. G.R. Harris Funeral

Homes, Inc., 884 F.3d 560, 569 (6th Cir. 2018). See ECF No. 51 at 58. This

decision was affirmed by the Supreme Court of the United States sub nom. Bostock

v. Clayton County.




                                           1
    Case 2:18-cv-00091-MHT-SMD Document 80 Filed 07/01/20 Page 2 of 3



     Respectfully submitted this 1st day of July 2020.
                                                  /s/ Gabriel Arkles
                                                  Gabriel Arkles


Randall C. Marshall
ACLU of Alabama
P.O. Box 6179
Montgomery, AL 36106
rmarshall@aclualabama.org

Gabriel Arkles
Rose Saxe
ACLU LGBT & HIV Project / ACLU Foundation
125 Broad St., 18th Floor
New York, NY 10004
(212) 549-2605
rsaxe@aclu.org
garkles@aclu.org
Admitted Pro Hac Vice




                                       2
     Case 2:18-cv-00091-MHT-SMD Document 80 Filed 07/01/20 Page 3 of 3




                          CERTIFICATE OF SERVICE



I certify that I have, on July 1, 2020, electronically filed the foregoing pleading

with the Clerk of the Court, using the CM/ECF filing system which serve all

counsel of record.




                                                     /s/ Gabriel Arkles
                                                     Gabriel Arkles




                                           3
